Opinion by
Mr. Justice Mestbezat,
There are three assignments of error here, only the first two of which need be considered. The third assignment alleges error m the court’s refusal to grant a new trial, but there is nothing in the case which would justify us in either reviewing or reversing the judgment of the learned trial judge on this question.
The first-assignment complains that the court erred in denying the appellant’s second point which is as follows : “ The plaintiff having agreed that the defendant company should use and occupy a strip of land twenty feet wide through the meadow for the purpose of building and operating a trolley road to be built upon trestle work, which strip of land the defendant could not reach and properly use without going over other lands of the plaintiff, the right of way over the latter land, for the purpose intended by the agreement of sale is implied, and of necessity became appurtenant to the land conveyed so long as it cannot be enjoyed otherwise.” On the right of the plaintiff, the appellee, to claim damages for the injury done his meadow by the defendant, the appellant com*241pany, while constructing its railway, which is the subject of this point, the court in its general charge said: “ So I say if there was nothing more than what appears in the agreement, I should say to you that you could not consider any claim for damages to the meadow. But Mr. Quigley alleges, and in fact that is a matter not in dispute, because it is admitted by Mr. Wanger himself, and testified to by the stone mason who was there at the time, that there was an agreement made, a parol agreement, a verbal agreement made that whatever damage was done to his meadow he would compensate Mr. Quigley for. So that is not in dispute; that is established as a verbal contract by testimony, clear, precise and indubitable.” The court answered the point as follows : “ This I must refuse, because there is no question but that a subsequent agreement, verbal agreement, was made by Mr. Wanger with Mr. Quigley about compensation for the cutting up of the meadow, and I have already commented upon that.” It will be observed, therefore, that the court held with the-appellant that there was an implied right of way over the plaintiff’s meadow for the purpose of constructing its railway, and that the only right of the plaintiff to damages for injuries for the use of his land for that purpose was the parol contract entered into between the parties, and which was undisputed as well as clearly established by the testimony in the case. The assignment cannot be sustained.
The third point of the appellant which was refused by the court and is the subject of the second assignment, is as follows : “ The plaintiff is not entitled to damages for the cutting off the three cornered lot and the alleged depreciation in the value thereof, damages for the same not being specified in the written contract between the parties by which the trolley road was located along the township line road, nor alleged as an element of damage in the plaintiff’s statement, nor any estimate made by the plaintiff in his testimony of any damages due him on that account.”
We think the averment of the statement is sufficient to cover a claim for damages resulting from the severance of the three cornered lot from the other land of the appellee by the appellant in the construction of its railway. These damages are clearly within the allegation of the statement “that the de*242fendant .... otherwise so constructed said railway as to do great damage and injury to plaintiff’s property.” No bill of particulars nor any more definite or specific description of the damages were demanded by the company, and it cannot now complain of the court in permitting the appellee to recover under the general averment. We are also of opinion that there, was evidence produced at the trial to justify the jury in awarding damages to the appellee for this injury to his land. He and at least two other witnesses were interrogated and testified as to the injuries done to his farm by cutting off the three cornered lot from the other part of his property. While the testimony was somewhat indefinite, and the witnesses did not name any sum as their estimate of the damages the appellee had sustained, yet the facts given in the testimony were sufficient to enable the jury to determine the question. The size of the lot and the manner in which it was cut off were shown by the testimony. It was also shown that since its severance the lot has been practically useless to the appellee. There was also evidence tending to show that before it had been severed from the farm, the lot was worth about what the appellant company had agreed to pay the plaintiff for a like quantity of the land which it had acquired of him by the written contract.
We see no merit in any of the assignments, and, therefore, the judgment is affirmed.